1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
     JORGE MAYEN,                                        CASE NOS. 18cv2515-LAB
11                                                                 15cr3121-LAB
                                         Petitioner,
12                        vs.                            ORDER REQUIRING RESPONSE BY
                                                         GREGORY MURPHY
13   UNITED STATES OF AMERICA,
14                                   Respondent.
15
16          Petitioner Jorge Mayen alleges that he received ineffective assistance from his
17   counsel, Gregory Murphy, in connection with his 2016 guilty plea for importation of
18   methamphetamine and marijuana. In light of this alleged ineffective assistance, Mayen
19   moves to vacate his 85-month sentence. Dkt. 72. The government filed an opposition to
20   Mayen’s petition and requested that the Court order Mr. Murphy to provide the
21   government with a declaration sufficient to rebut Mayen’s allegations.       Mr. Murphy
22   originally refused to provide the government with such a declaration, citing his ethical
23   obligations to his former client.
24          The Court denied the government’s request, noting that it lacked the power to order
25   Mr. Murphy to provide a declaration to a third party. Dkt. 78. But the Court informed
26   Mayen that by pursuing his habeas petition he would waive any claim to attorney-client
27   privilege. See Bittaker v. Woodford, 331 F.3d 716, 720 (9th Cir. 2003). Specifically, the
28   Court instructed as follows:



                                                   -1-
1                        2.     Petitioner Jorge Mayen is ORDERED to
                  respond in writing and inform the Court as to whether he
2                 desires to pursue his habeas petition, or whether he desires
3                 to abandon the claim in order to avoid the waiver of the
                  attorney-client privilege. Mayen’s response is due on or
4                 before February 8, 2019.

5                         3.    If Petitioner elects to pursue his claim, or if he
                  has not responded by February 8, 2019, attorney-client
6
                  privilege as to all communications related to his
7                 representation between Petitioner and his former counsel,
                  Gregory T. Murphy, will be deemed WAIVED by Petitioner,
8                 and Petitioner will be deemed to CONSENT to Murphy
                  providing this Court with testimony sufficient to rebut the
9                 allegations against him.
10
           Mayen did not respond to the order, so the Court assumes he wishes to pursue
11
     his claim of ineffective assistance of counsel. The attorney-client privilege as to all
12
     communications related to Mayen’s representation between Mayen and his former
13
     counsel, Gregory Murphy, is deemed WAIVED.
14
           By no later than March 26, 2019, Mr. Murphy is ORDERED provide to the Court a
15
     declaration sufficient (but not broader than necessary) to address Mayen’s allegations of
16
     ineffective assistance of counsel. If Mr. Murphy does not comply with this order, the Court
17
     will proceed with issuing him a subpoena.
18
           IT IS SO ORDERED.
19
     Dated: March 5, 2019
20
                                                  HONORABLE LARRY ALAN BURNS
21                                                Chief United States District Judge
22
23
24
25
26
27
28



                                                 -2-
